                                          Case 4:20-cv-05883-JSW Document 70 Filed 09/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IMMIGRANT LEGAL RESOURCE                          Case No. 20-cv-05883-JSW
                                         CENTER, et al.,
                                   8                    Plaintiffs,                        ORDER AMENDING DEADLINE TO
                                   9                                                       RESPOND TO AMICUS BRIEF FROM
                                                 v.                                        RECLAIM THE RECORDS AND
                                  10                                                       GIVING DEFENDANTS EXTENSION
                                         CHAD F. WOLF, et al.,                             OF TIME TO RESPOND
                                  11                    Defendants.                        Re: Dkt. No. 68
                                  12
Northern District of California
 United States District Court




                                  13          On September 11, 2020, the Court issued an Order granting Reclaim the Records leave to

                                  14   file an amicus brief and extending Defendants’ deadline to respond to that brief. In an order

                                  15   issued on September 10, 2020, the Court stated if it granted Reclaim the Records’ motion, it would

                                  16   allow Defendants a concomitant amount of time to respond to Reclaim the Records’ brief.

                                  17          Reclaim the Records filed its brief at 12:30 p.m. on September 10, 2020. Reply briefs to

                                  18   amicus briefs are due by 12:00 p.m. on September 15, 2020, and the Court’s intent was to give the

                                  19   Government one additional day to respond to Reclaim the Records’ brief if it chose to do so.

                                  20   Accordingly, the Court issues this amended order to clarify that Defendants may submit a reply by

                                  21   no later than 12:30 p.m. on September 16, 2020 to respond Reclaim the Records brief.

                                  22          IT IS SO ORDERED.

                                  23   Dated: September 14, 2020

                                  24                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  25                                                   United States District Judge
                                  26

                                  27

                                  28
